BEAUCHAMP, Judge.
Appellant was convicted for driving a motor vehicle, to-wit, a pickup truck, on a public highway while intoxicated. He was assessed a fine of $250.00 and 30 days in jail.
Bill of Exception No. 1 sets out that while the defendant was testifying in his own behalf he was asked the question by his *475attorney: “You do not make a habit of driving up and down the highway drunk, do you?” To this he replied, “I have never been in trouble before in my life and have never been in court before.” The county attorney then asked him, “Isn’t it a fact that you have been twice convicted of the same offense in this court?” Defendant objected to this and the objection was overruled.
Such complaint is not well founded. Having opened the matter up, the state had a perfect right to make the inquiry which it did and to show the two former convictions.
Bill No. 2 complains that while the jury was at lunch the appellant saw some outside party talking to two of the jurors. He did not hear their conversation but felt that they were talking about him inasmuch as the third party was looking at him while the conversation was going on. This presents nothing for review.
Finding no reversible error, the judgment of the trial court is affirmed.